Citation Nr: 0631452	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  02-12 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 9, 
2001, for the award of Dependency and Indemnity Compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1945.  He died in March 1991.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions dated in December 2001 
and in June 2002.  The December 2001 RO decision granted 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, effective from November 9, 2001.  The 
June 2002 RO decision granted service connection for the 
cause of the veteran's death, effective from November 9, 
2001.  The veteran timely appeal each of these decisions 
seeking an effective date earlier than November 9, 2001, for 
the award of DIC benefits.

In July 2004, the appellant testified before the undersigned 
at Travel Board hearing.  A transcript of that hearing has 
been associated with the claims folder.  

In November 2004, the Board remanded the appellant's claim 
seeking additional evidentiary development and to ensure 
compliance with VA's duties to notify and assist.


FINDINGS OF FACT

1.  The veteran died in March 1991, and the appellant is the 
veteran's surviving spouse.

2.  In April 1991, the Social Security Administration (SSA) 
paid the appellant a lump sum death payment of $255.00.  In 
July 2004, SSA reported that the underlying records relating 
to this transaction have been destroyed.

3.  In October 1991, the appellant sent correspondence to the 
RO notifying VA of the veteran's death, and requesting 
information concerning what benefits she might be entitled to 
as the veteran's surviving spouse.

4.  In December 1991, the RO sent correspondence to the 
appellant which explained the benefits to which she may be 
entitled.  The RO's correspondence included a claim form for 
DIC benefits, VA Form 21-534, and indicated that unless the 
appellant filed a claim for DIC within one year from the date 
of death, that benefit, if awarded, would not be payable from 
a date earlier than the date the claim is received by the VA.

5.  On November 9, 2001, the appellant filed a claim for DIC 
benefits, VA Form 21-534.

6.  In December 2001, the RO issued a rating decision which 
granted entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, effective from November 9, 2001.

7.  In June 2002, the RO issued a rating decision which 
granted service connection for the cause of the veteran's 
death, effective from November 9, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 9, 
2001, for the payment of DIC benefits have not been met.  38 
U.S.C.A. §§ 5105, 5110, 5111, 7104, 7105 (West. 2002); 38 
C.F.R. §§ 3.150, 3.152, 3.153, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the appellant or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for DIC 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to 
that rule applies if an application for DIC benefits is 
received within one year from the date of the veteran's 
death, and an award is made on the basis of that application.  
In that situation, the effective date of the award is made 
retroactive to "the first day of the month in which the 
death occurred."  38 U.S.C.A. § 5110(d)(1) (West 2002).  See 
38 C.F.R. § 3.400(c)(2) (2005) (to the same effect).

Historically, the veteran served on active duty in the Army 
from July 1944 to December 1945.  The record shows that he 
passed away in March 1991, at the age of 70.

In October 1991, the appellant sent correspondence to the RO 
notifying VA of the veteran's death, and requesting 
information concerning what benefits she might be entitled to 
as the veteran's surviving spouse.

In December 1991, the RO sent correspondence to the 
appellant, using her address of record, which explained the 
benefits to which she may be entitled.  The RO's 
correspondence included a DIC claim form, VA Form 21-534, and 
specifically stated that unless the appellant filed a claim 
for DIC within one year from the date of death, that benefit, 
if awarded, would not be payable from a date earlier than the 
date the claim is received by the VA.

The next piece of correspondence in the claims folder is the 
appellant's Application for DIC benefits, VA Form 21-534, 
stamped received on November 9, 2001.  Included with the 
application was a copy of the veteran's death certificate, 
and his report of separation from service.

In December 2001, the RO issued a rating decision which 
granted entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318, effective from November 9, 2001.  In June 
2002, the RO issued a rating decision which granted service 
connection for the cause of the veteran's death, effective 
from November 9, 2001.

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that an effective date 
prior to November 9, 2001 for the payment of DIC benefits is 
not warranted.  The record reveals that the appellant 
submitted her original claim for DIC benefits on November 9, 
2001.  Thus, the current effective date for her benefits is 
the date of receipt of that claim.  

The appellant has put forth two separate arguments for an 
earlier effective date in this matter.  The first concerns 
her having been allegedly misinformed as to her eligibility 
to receive benefits as the veteran's surviving spouse in 
1991.  Specifically, she testified an individual at a 
veteran's office in Jackson, Tennessee, and an individual at 
her Congressman's office had mistakenly informed her that she 
was not entitled to DIC benefits.  

Under the circumstances of this case, the Board can not grant 
an earlier effective date based upon the appellant's alleged 
conversations with these individuals.  The RO's supplemental 
statement of the case, dated in February 2003, noted that the 
United States Department of Veterans Affairs did not have an 
office in Jackson, Tennessee, at that time.  Thus, these 
conversations did not involve VA employees.  Moreover, even 
if they had, there is no objective evidence of record 
confirming that these conversations took place, or that the 
content of the conversations were the same as is now being 
reported by the appellant some ten years later.

The appellant further testified that she spoke to an 
individual at the Nashville RO, who told her to write a 
letter concerning this matter.   As noted above, the 
appellant's letter, dated in October 1991, is in the 
veteran's claims folder.  In essence, the letter provides 
notification of the veteran's death, and inquires as to what 
benefits the appellant may be entitled to as the veteran's 
surviving spouse.  

Pursuant to 38 C.F.R. § 3.150(b), upon receipt of notice of 
death of a veteran, the appropriate application form will be 
forwarded for execution by or on behalf of any dependent who 
has apparent entitlement to pension, compensation, or DIC 
benefits.  
This is precisely what was done in this case.  In December 
1991, the RO sent correspondence to the appellant's address 
of record which explained the benefits to which the appellant 
may be entitled.  It also included a claim form for DIC 
benefits, VA Form 21-534, and indicated that unless the 
appellant filed a claim for DIC within one year from the date 
of death, that benefit, if awarded, would not be payable from 
a date earlier than the date the claim is received by the VA.

The Board acknowledges the appellant's contentions that she 
did not receive this letter.  However, a review of the claims 
file indicates that the RO sent the December 1991 letter to 
the appellant at the address that was of record at that time, 
and there is no indication that the correspondence had been 
returned by the post office.  Absent clear and convincing 
evidence to the contrary, public officials, including postal 
personnel who are responsible for mailing VA documents, are 
presumed to have discharged their duty, see Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992), and a mere statement 
by the appellant of "non-receipt" of such a document, by 
itself, does not constitute "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice. See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).
Thus, entitlement to an earlier effective date can not be 
based upon the appellant's letter of October 1991, or upon 
the appellant's alleged conversations with other individuals 
around that time.

The appellant's second contention in this matter concerns her 
interactions with Social Security Administration (SSA).  An 
application on a form prescribed jointly by VA and the 
Secretary of Health, Education, and Welfare filed with SSA on 
or after January 1, 1957 will be considered a claim for death 
benefits, and to have been received at VA as of the date of 
receipt at SSA.  38 C.F.R. § 3.153 (2005).  See 38 U.S.C.A. § 
5105 (West 2002).  

During the July 2004 Travel Board hearing, the appellant 
testified that she had submitted a claim to SSA after the 
veteran's death.  Following the hearing, she provided a July 
2004 letter from SSA indicating that it had paid the 
appellant a lump sum death payment of $255.00 in April 1991.  

Pursuant to the Board's November 2004 remand, the RO sent 
correspondence, dated in January 2005, to SSA requesting 
information relating to any claims filed by the appellant in 
or about March or April 1991 based on the death of the 
veteran.  The RO's request also asked what type of form would 
have been required in 1991 to have resulted in payment of the 
lump sum death payment received by the appellant.

The response from SSA, received in March 2005, noted that all 
of the records relating to the veteran's death benefits had 
been destroyed.  It also indicated that SSA uses a Statement 
of Death by Funeral Director, Form SSA 771, to determine the 
surviving spouse for purposes of making the lump sum death 
payment.

As there are no records available, there is no objective 
evidence of record indicating that the appellant had filed an 
application with SSA on a form prescribed jointly by VA and 
the Secretary of Health, Education, and Welfare.  Thus, an 
earlier effective date is not warranted in this matter 
pursuant to 38 C.F.R. § 3.153 (2005).  See 38 U.S.C.A. § 5105 
(West 2002).    

SSA records which are available reflect that the appellant 
received a lump sum death benefit in the amount of $255.00 in 
April 1991.  Moreover, information from SSA indicates this 
award is typically awarded based upon receipt of a Statement 
of Death by Funeral Director, Form SSA 771.  The appellant 
also testified before the Board that her friend was employed 
by the funeral home, and that her friend had filed for this 
benefit for her.  Thus, it seem likely that the her lump sum 
death benefit from SSA in April 1991, based upon the filing 
of a Statement of Death by Funeral Director, Form SSA 721 (2-
90). 

A review of the form in effect at that time, Statement of 
Death by Funeral Director, Form SSA 721 (2-90), clearly 
reveals that it is not a form jointly prescribed by VA and 
the Secretary of Health, Education, and Welfare for purposes 
of claiming death benefits.  The form does not state that it 
is also an application for VA death benefits, and does not 
provide for the signature or Social Security number of the 
widow.  The form is completed and submitted to SSA by a 
funeral director.  It is further noted that a mere notice of 
a veteran's death is not considered a claim for VA benefits. 
See 38 C.F.R. § 3.150(b). 

Under these circumstances, the Board does not find that an 
earlier effective date prior to November 9, 2001, is 
warranted for entitlement to DIC benefits in this matter.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statements advised the appellant of the 
foregoing elements of the notice requirements.  Specifically, 
the appellant was told of the requirements to establish a 
successful earlier effective date claim, advised of her and 
VA's respective duties, and asked her to submit information 
and/or evidence, which would include that in her possession, 
to the RO.  

The Board further notes that the underlying facts in this 
case do not appear to be in dispute.  The appellant's claim 
in this matter relates primarily to her alleged application 
for SSA survivor benefits in early 1991.  The RO has 
attempted to obtain these records, only to learn they have 
been destroyed.  

Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Recently, in May 2006, the appellant submitted a statement 
indicating that she did not have any additional evidence to 
submit in this matter.  Thus, the Board considers any defect 
in the timing of the notice provided to the veteran to be 
harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  Moreover, given the legal 
nature of this case, i.e. an earlier effective date claim, 
the evidence of record is complete.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the appellant.  Therefore, she 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Entitlement to an effective date earlier than November 9, 
2001, for the payment of dependency and indemnity 
compensation benefits is denied.



____________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


